Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 6, 2014

                                     No. 04-13-00884-CV

                                 Kenneth Mark DORROUGH,
                                          Appellant
                                             v.

                        John Murray FAIRCLOTH and Helen Bowen,
                                        Appellees

                 From the 216th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CV-11-320
                         Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        On December 12, 2013, appellant filed his notice of accelerated appeal. In the notice of
appeal, appellant states that he is appealing from a judgment signed November 24, 2013 denying
his motion for reconsideration of denial of his motion for summary judgment on the basis of
immunity. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(5) (West Supp. 2013). Our
review of the clerk’s record reflects that appellant’s motion for summary judgment on the basis
of immunity was denied and signed on February 22, 2013; this is the date from which the
appellate timetable runs. Thus, appellant’s notice of appeal was due to be filed on or before
March 14, 2013, i.e., twenty days from the date the order denying the motion for summary
judgment was signed. See TEX. R. APP. P. 26.1(b), 26.3; see also TEX. R. APP. P. 28.1(b) (post-
trial motion does not extend time to perfect accelerated appeal). Appellant’s notice of appeal,
however, was not filed until December 12, 2013. Absent the filing of a timely notice of appeal,
we lack jurisdiction over this appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(holding that once extension period has passed, a party can no longer invoke an appellate court’s
jurisdiction).

        Accordingly, we ORDER appellant to show cause in writing within fifteen days from the
date of this order why this appeal should not be dismissed for lack of jurisdiction. See TEX. R.
APP. P. 42.3(a).



                                                    ____________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2014.


                                              ____________________________________
                                              Keith E. Hottle
                                              Clerk of Court